OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The argument that the defendant should be relieved of his guilty *998plea was not raised by motion in the court of first instance prior to conviction and therefore has not been preserved for our review (People v Bell, 47 NY2d 839; People v Adams, 46 NY2d 1047). The denials of his postconviction motions are not before us on this appeal.
With respect to the claim of ineffective assistance of counsel, raised for the first time on appeal, there is nothing apparent in this record which would support this contention.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.